Citation Nr: 1136417	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-13 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 to March 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a March 2010 rating decision, the RO denied the claim of service connection for posttraumatic stress disorder.  The Veteran did not appeal the decision, and the rating decision became final as a matter of law.  The claim of appeal is service connection for a psychiatric disorder other than posttraumatic stress disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 8-9 (2009) (finality of a previous denied claim limits the scope of the claim otherwise the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDING OF FACT

A psychiatric disorder, anxiety or depression, was not affirmatively shown to have had onset during service, and a psychiatric disorder, anxiety or depression, first shown after service, is unrelated to an injury, disease, or event in service. 

 
CONCLUSION OF LAW

A psychiatric disorder, anxiety or depression, is not due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in March 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  

The notice also advised the Veteran about the provisions for the effective date of a claim and for the degree of disability assignable.  

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity of a personal hearing, but he declined a hearing.  The RO has obtained the service treatment records and the VA records.  The Veteran has not identified any additionally available evidence for consideration, such as private medical records.  

VA has conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in March 2008.  The report of VA examination is adequate as the report was based upon consideration of the medical history and the disability was described in sufficient detail so that the Board's evaluation y is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As is explained later in the Facts and Analysis, the Board rejected the report of VA examination in October 2006 because the report was factually inadequate. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Notwithstanding the above, service connection may also be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disability is the result of participation in combat, so the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.


Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The Veteran asserts that his psychiatric disorder had onset during service.  

The Veteran served on active duty from June 1969 to March 1973.  The service treatment records contain no finding or diagnosis of a psychiatric disorder or of a nervous-type stomach.  On separation examination in December 1972, the Veteran indicated on a Report of Medical History that he had had depression or excessive worry and that he had had nervous trouble.  


As for the history, the medical examiner commented that the depression was associated with a history of a nervous type stomach, which was treated without complications or sequelae.  The Veteran had given a similar history on entrance examination when he indicated that he had difficulty eating in the morning because eating made him nauseous.  In each instance, the psychiatric evaluation was normal.  The Veteran was discharged from service in March 1973.  

On the basis of the service treatment records, a mere history of depression or excessive worry without any evidence of a finding, symptom, treatment, or diagnosis of psychiatric disorder, a psychiatric disorder, either anxiety or depression, was not affirmatively shown to have had present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

After service, VA and private records since 1989 do not show a complaint of or treatment of a psychiatric disorder until April 2005, when a depression screen by VA was positive.  In November 2007, the diagnosis was anxiety disorder.  It was noted that the Veteran's mother died the previous month and that it was depressing for him.  It was also noted that the Veteran planned to obtain service connection for emotional issues, which he felt were contributed to by his time in service.  In March 2008, the diagnosis was anxiety.  In March 2009, the diagnosis was anxiety disorder and the Veteran reported that he was stressed due to multiple health problems.  In February 2010, the Veteran reported that he was doing fair with his anxiety and that finances were a main stressor for him.     

In September 2009, the Veteran underwent a VA general medical examination.  A review of the psychiatric system was negative and the Veteran was normal on a psychiatric evaluation.  The Veteran also underwent VA psychiatric examinations in October 2006 and March 2008, and the diagnosis was adjustment disorder with disturbance of affect and depressed mood in remission on the former and depressive disorder on the latter.   




As the Veteran apparently had symptoms of a nervous-type stomach, although it is not clear whether the history related to symptoms before service as noted on entrance examination or in service with no evidence of any such symptoms, the Board is resolving the ambiguity by considering the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b)..

As previously stated, the service treatment records contain no finding, symptom, treatment, or diagnosis of a psychiatric disorder.  Clearly, the notation of a history of depression and excessive worry was an isolated entry and chronicity of psychiatric disorder during service is not established.  As for continuity, the Veteran has not asserted that he has had psychiatric symptoms continuously since service.  In fact, he has stated that symptoms did not begin until years after service, as will be explained.  

On VA examination in October 2006, the Veteran related that he was terrified of his drill instructor in basic training and that he had been referred to a psychiatrist who talked with him for an hour and sent him back to duty.  As far as the Veteran could recall, he did not receive a diagnosis.  As for a history of depression, the Veteran stated that his current symptoms began six years previously when his father died.  On VA examination in March 2008, the Veteran stated that since he fractured his shoulder on the job in 2004 he became depressed because he was no longer able to work and that he became more depressed after failing to find another job due to his shoulder condition.  He also stated that he had been sad since his mother died.  The Veteran's statements do not establish continuity of psychiatric symptoms since and the medical records also do not establish continuity of psychiatric symptoms since service. 






As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there is no evidence that links any current psychiatric disorder, anxiety or depression, to an injury or disease or event in service or otherwise to the Veteran's period of service, except for a statement of a VA examiner in October 2006.  As for that nexus statement, the Board rejects it for the reasons articulated below.

The Veteran underwent a VA fee-basis psychiatric examination in October 2006 to ascertain whether the Veteran's claimed depression was related to his period of service.  The examiner diagnosed adjustment disorder with disturbance of affect and depressed mood in remission. The examiner stated that he did not detect any depression at that time, although he believed that depressive symptoms came and went depending on the amount of stress the Veteran was under at work and at home.  The examiner expressed the opinion that the depression was likely as not related to in service treatment for depression.  

The VA examiner's opinion regarding the onset of depression in service was evidently based on the single reference to a history of depression that was reported by the Veteran on a Medical History record at the time of the separation examination.  There is no evidence, however, that the Veteran was actually treated for depression during service.  The opinion is also inconsistent with other statements within the examination report.  For example, the Veteran stated that during service he was referred to a psychiatrist who talked with him for an hour but did not prescribe medications or make any diagnosis.  Further, as for a history of depression, the Veteran stated that his symptoms began six years previously.  

The examiner's opinion is not supported by the service treatment records and contradicts the current statements of the Veteran with regard to the onset of his symptoms.  Therefore, the Board assigns to the examiner's nexus opinion no probative weight, on the basis that there is no evidence to substantiate that the Veteran was treated for depression during service.  



See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.)

Given the foregoing factual inaccuracies, the VA examiner's opinion lacks credibility and the opinion has no probative value on a material issue of fact, that is, the time of onset of the current psychiatric disorder.  For this reason, the Board rejects the VA examiner's nexus opinion.  

Because the examination in October 2006 was inadequate, the RO sought another VA medical opinion from a board-certified psychiatrist, who in March 2008 undertook a meticulous review of the service treatment records and post-service records.  The VA psychiatrist noted accurately that there was no evidence that the Veteran was ever actually seen, evaluated, or treated for any mental health issues while on active duty.  The VA psychiatrist also noted that the Veteran dated the onset of his depression to 2004, when he injured his shoulder.  The VA psychiatrist expressed the opinion that the Veteran's current psychiatric disorder was not caused by or the result of any in-service condition.  As the opinion was based on the significant facts of the case, including the Veteran's own statements, and as the VA psychiatrist is an expert in psychiatric disorders, who is trained to apply valid medical analysis to reach the conclusion in his opinion, the Board finds the opinion persuasive.  And the Board places high probative value on the opinion in determining the onset of the current psychiatric disorder, which the Board finds to have had onset more than 30 years after service.  This evidence opposes, rather than supports, the claim.  






Although the Veteran is competent to describe psychiatric symptoms, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge),  a psychiatric disorder, anxiety or depression, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disorder therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Also, under certain circumstances, the Veteran as a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  A psychiatric disorder, anxiety or depression, is not a simple medical condition, because the condition cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that the Veteran's current psychiatric disorder is not a simple medical condition that a lay person is competent to identify.

Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medication condition, the Veteran is not competent to state that he suffered the onset of a psychiatric disorder during service.  To this extent, the Veteran's statements are excluded or not admissible.  That is, the statements are not to be considered as evidence in support of the claim.







And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms, which support a later diagnosis by a medical professional, see Jandreau at 1377, having rejected the opinion of the VA examiner, who conducted the examination in October 2006, there is no credible evidence from any health-care provider that attributes the current diagnosis to an injury, disease, or event during the Veteran's service.    

To the extent the Veteran has expressed an association between the claimed psychiatric disorder and an injury, disease, or event in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a psychiatric disorder based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized, education, training, or experience to offer an opinion on the relationship between the current psychiatric disorder and an injury, disease, or event in service.

As the Board does not find the Veteran competent to establish a diagnosis or to express a nexus opinion, the Board need not reach the question of whether or not the Veteran's statements and testimony are credible.

In sum, considering all the evidence, including the lay and medical evidence, there is not an affirmative onset during service of a psychiatric disorder, either anxiety or depression, there is not continuity of symptomatology under 38 C.F.R. § 3.303(b), and service connection is not established based on a post-service initial diagnosis under 38 C.F.R. § 3.303(d).  





As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for psychiatric disorder, either anxiety or depression, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


